Citation Nr: 0624126	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-03 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1947. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Los Angeles, California, (hereinafter RO).  In 
February 2006, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


REMAND

At the hearing before the undersigned, the veteran's 
representative requested that the veteran's service personnel 
records be obtained prior to the final resolution of this 
case by the Board.  As review of the claims file does not 
reflect that the veteran's service personnel file has been 
obtained, the Board concludes that the RO must obtain the 
requested records if they are available in order to fulfill 
the duty to assist the veteran.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

To the extent receipt of the service personnel records may 
provide any information tending to verify the existence of 
stressors the veteran asserts that he experienced during his 
active duty, this will also afford the RO the opportunity to 
again contact the U.S. Army and Joint Services Records 
Research Center (JSRRC) to verify the existence of asserted 
stressors.  This organization has already been contacted to 
verify stressors alleged by the veteran, to include finding a 
soldier, a "Corporal Marshall," with his throat cut.  The 
reply from the JSRRC in July 2004 was that a review of the 
unit histories did not reveal any documentation of the death 
of a Corporal Marshall.  This reply did indicate that daily 
personnel actions, such as names of those wounded and killed 
in action, could be found on Morning Reports, and that these 
reports could be obtained from the Director of the National 
Personnel Records Center (NPRC).  As such, the RO will be 
requsted upon remand to obtain Morning Reports from the units 
to which the veteran was assigned during his overseas duty, 
as potentially listed by the service personnel records.  

Finally, the record reveals statements, to include one co-
signed by a VA psychiatrist and a VA social worker who has 
presided over group therapy of the veteran in a PTSD clinic, 
essentially indicating that the veteran does suffer from 
PTSD.  What the record does not reflect, however, is a 
diagnosis of PTSD that appears to be in conformity with the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition, of the American Psychiatric Association (DSM-IV), as 
the record does not reflect that the veteran has ever been 
diagnosed with PTSD by a psychiatrist following a 
comprehensive VA psychiatric examination of the veteran.  In 
order to warrant a grant of service connection for PTSD, 
there must be a valid diagnosis of this condition under DSM-
IV.  See generally Cohen v. Brown, 10 Vet. App. 128 (1997); 
38 C.F.R. § 4.125.  As such, if the development requested 
below results in verification of the veteran's assertions 
that his active duty included exposure to a stressor or 
stressors that could have resulted in PTSD, the RO will be 
directed to afford the veteran a VA psychiatric examination 
to determine if he has PTSD as a result of such a stressor.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  Obtain the veteran's complete service 
personnel records.  If there are no such 
records available, this fact should be 
documented for the record.  Pertinent 
morning reports overlapping the veteran's 
overseas duty and particularly during 
August 1945 should be requested from the 
NPRC.  

2.  Provide the JSRRC with copies of any 
personnel records obtained as a result of 
the development requested above showing 
service dates, duties, and units of 
assignment, particularly during the 
veteran's duty overseas, and request any 
available information that might 
corroborate the veteran's alleged in-
service stressors, to include the 
assertion generally that he was in areas 
that included exposure to combat.  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor(s) 
in service, and if so, the nature of the 
specific stressor or stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The RO must specifically render 
a finding as to whether the veteran 
"engaged in combat with the enemy."  If 
the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor(s) in service it has determined 
is established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

4.  If it is determined by the RO that 
the veteran was exposed to a stressor 
during service, the veteran is to be 
afforded a VA psychiatric examination 
specifically tailored to determine if he 
has PTSD.  The RO must specify for the 
examiner what, if any, stressor(s) it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.

5.  Following the completion of the 
development requested above, the claim 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


